Citation Nr: 0840796	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hallus valgus 
deformities, metatarsal adductus, retrocalcaneal spurs, foot 
strain.

2.  Entitlement to service connection for osteoarthritis, 
claimed as bone disease.

3.  Entitlement to service connection for a psychological 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension with 
coronary artery disease, status post coronary artery bypass 
graft times four.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Regional Offices 
(RO's) of the Department of Veterans Affairs (VA).  In an 
August 2004 rating decision, the St. Petersburg, Florida, RO 
denied the veteran's claim for entitlement to service 
connection for hypertension with coronary artery disease, 
status post coronary artery bypass graft times four.  
Jurisdiction of this case was later transferred to the RO in 
Montgomery, Alabama.  

In a January 2006 rating decision, the RO, in part, denied 
the veteran's claims for service connection for hallus valgus 
deformities, metatarsal adductus, retrocalcaneal spurs, foot 
strain, a psychological disorder, a skin condition, bilateral 
hearing loss, tinnitus and osteoarthritis, claimed as bone 
disease.  The veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the RO in June 2008.  
A transcript of the hearing is of record. 

The issues of entitlement to service connection for hallus 
valgus deformities, metatarsal adductus, retrocalcaneal 
spurs, and foot strain, for osteoarthritis, for a 
psychological disorder, for a skin disorder, for bilateral 
hearing loss, and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Hypertension and cardiovascular disease are not shown to 
have been incurred as a result of any established event, 
injury, or disease during active service, nor to have been 
manifest within one year of the veteran's discharge from 
service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in October 2004 and November 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Although the veteran asserted he had elevated 
blood pressure readings during active service, he has 
identified no existing record that could substantiate his 
claim.  The Board finds the available service treatment 
records appear to be complete and that there is no evidence 
of an event, injury, or disease in service to warrant an 
additional medical opinion.  Further attempts to obtain 
additional evidence would be futile.  The available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular disease or hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Regulations provide that hypertension for VA purposes means 
that the diastolic blood pressure is predominantly 90 or more 
or systolic blood pressure is predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times on three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service treatment records show that upon 
enlistment examination in December 1976 the veteran's blood 
pressure was 126/80.  An April 1978 report noted complaints 
of pain in the heart.  The examiner reported, however, that 
cardiac evaluation was normal with no murmurs or arrhythmias.  
The treatment plan included pain relief medication and 
reassurance.  At his July 1978 separation examination the 
veteran's blood pressure was 122/80.  The available records 
include no elevated blood pressure findings or diagnoses of a 
cardiovascular disorder.

Post-service medical records dated in September 2003 noted a 
chest X-ray showed mild cardiomegaly.  The diagnosis was 
recurrent chest pain, hypertension and tobacco use.  An 
October 2003 evaluation for coronary bypass surgery noted a 
past medical history significant for hypertension.  The 
diagnoses included severe triple-vessel coronary artery 
disease and preserved LV function.  In October 2003, the 
veteran underwent a quadruple coronary bypass graft surgery.  
A January 2004 report noted serious problems with 
hypertension and almost daily headaches.  The diagnosis was 
hypertension, blood pressure under poor control.  No opinions 
as to etiology were provided.

At his June 2008 hearing, the veteran testified that he had 
at least one or two occasions in service where he had 
elevated blood pressure.  He also reported that he began 
seeking treatment for his headaches and hypertension in the 
early 1990's.

Based upon the evidence of record, the Board finds the 
veteran's hypertension with coronary artery disease are not 
shown to have been incurred as a result of any established 
event, injury, or disease during active service, nor to have 
been manifest within one year of the veteran's discharge from 
service.  Although the evidence includes current diagnoses of 
hypertension and coronary artery disease, the Board notes 
that the veteran reported he received no treatment for 
hypertension prior to the 1990's and that the earliest 
medical record of hypertension is dated in September 2003, 
over 25 years after his discharge from active duty.  There is 
no competent evidence linking these disorders to service.

While the veteran may sincerely believe that he has 
hypertension and coronary artery disease as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to service connection is 
not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for hypertension with 
coronary artery disease, status post coronary artery bypass 
graft times four, is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims by 
correspondence dated in March 2005, May 2005, and September 
2005.  He was notified that the VCAA applied to all elements 
of a claim by correspondence dated in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the Board finds additional medical evidence is 
required prior to appellate review of the remaining issues on 
appeal.  Service treatment records show the veteran 
complained of foot pain in August 1977.  A November 2005 VA 
examination revealed hallux valgus deformities, metatarsal 
adductus, retrocalcaneal spurs, and foot strain.  The Board 
notes, however, that an etiology opinion was not provided.  
Service medical records also show that he complained of lower 
back pain in June 1978 and that post-service medical records 
include a diagnosis of osteoarthritis by X-ray examination.  
Service records show he noted depression or excessive worry 
on a December 1976 medical history report, but that he 
subsequently stated he was not depressed.  Post-service 
records include diagnoses of psychosis without opinion as to 
etiology.  Therefore, additional medical opinions as to these 
matters should be obtained for adequate determinations.

Service treatment records show that in September 1977 the 
veteran was provided a diagnosis of possible 
pseudofolliculitis barbae.  A June 1978 report noted a rash 
in the groin area.  A diagnosis of tine cruris was provided.  
The veteran's July 1978 separation examination revealed a 
normal clinical evaluation of the skin.  The examiner noted 
there was no significant medical history.  The veteran 
testified in June 2008 that he had seen a VA dermatologist 
for treatment of a skin disorder and that he used a variety 
of creams for this disorder.  The Board notes the available 
VA records do not include records of treatment by a 
dermatologist, but that they include report of prescription 
creams without identification of the underlying disability.  
Therefore, additional development as to this matter is also 
required.

As to the veteran's claim for entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that he contends these disorders were incurred as a 
result of active service with exposure to small arms fire, 
heavy artillery, mortars and grenades.  Service records show 
he received M-16 Rifle Marksman and Hand Grenade Badges.  
Although VA audiological examination in October 2005 found 
the veteran's hearing was normal across the ratable frequency 
range, the speech recognition scores using the Maryland CNC 
Test of 88 percent in both the right and left ear demonstrate 
a hearing loss disability for VA purposes.  No etiology 
opinion was provided concerning bilateral hearing loss.  The 
Board also notes that an opinion relating the onset of 
tinnitus to noise exposure in service was provided in October 
2005 without review of the available record.  Therefore, the 
Board finds additional medical opinions as to these matters 
are required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for a 
foot disability, osteoarthritis, a 
psychological disorder, a skin disorder, 
bilateral hearing loss, and tinnitus.  
After he has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a foot 
disability or osteoarthritis as a result 
of active service.  The examiner should 
solicit a detailed history of any 
symptoms or treatment during active 
service and of the continuation of any 
such symptoms after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran should be scheduled for 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
psychological disorder as a result of 
active service.  The examiner should 
solicit a detailed history of any 
symptoms or treatment during active 
service and of the continuation of any 
such symptoms after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
skin disorder as a result of active 
service.  The examiner should solicit a 
detailed history of any symptoms or 
treatment during active service and of 
the continuation of any such symptoms 
after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran should be scheduled for a 
VA audiology examination for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has bilateral 
hearing loss or tinnitus as a result of 
active service.  The examiner should 
solicit a detailed history of any 
symptoms or treatment during active 
service and of the continuation of any 
such symptoms after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T.L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


